Title: From Thomas Jefferson to Lafayette, 29 May 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          Sir
          Charlottesville May 29th. 1781
        
        I am honored with your Favor of the 26th as I had been by one of the Day before from Colo. John Walker who informed me that he wrote at your Request on the Subject of horses. I have now the Pleasure to inclose to you eight Impress Warrants accompanied with Resolutions of the House of Delegates, which I obtained yesterday and to inform you that as soon as the other Branch of the Legislature is convened I believe they are disposed to strengthen you with Cavalry to any Amount you think proper and with as good Horses as you shall think Oeconomy should induce us to take. Stud Horses and Brood Mares will be always excepted because to take them would be to rip up the Hen which laid the Golden Eggs.
        I am sorry it has not been in your Power to send me the County Returns of Militia. I assure you that such Returns weekly are indispensably necessary to enable the Executive to keep Militia in the Field. I did however, on receiving Information from Colo.  Walker that the Enemy were reinforced, call for one Fourth of the Militia of Washington, Montgomery, Botetourt, Rockbridge, Augusta, Rockingham and Amherst which (the last excepted) are our best rifle Counties. They will rendezvous at Charlottesville and there expect your Orders.
        Baron Steuben informed me also that only two men were employed in repairing the damaged Arms. I am at a Loss what to think on this Subject as I have received Assurance that one hundred a Week are repaired there and that very shortly they will be enabled to repair 150 a Week. I will take immediate Measures for procuring a State of the Repairs.
        I sincerely and anxiously wish you may be enabled to prevent Lord Cornwallis from engaging you till you shall be sufficiently reinforced and be able to engage him on your own terms. This may be the Case when your Superiority in Cavalry shall become decided which I have the most sanguine hopes the Assembly will immediately provide for. In the mean Time the upper Country will afford you a secure Retreat presenting Hills inacessible to Horse and approaching them to their most dangerous Enemies the Riflemen.
        I will take the Liberty of recommending to you that the two Field Officers to be appointed for valuing the Impressed horses be skilled in that Business, and that the same two may go through the whole Business that all may be valued on the same Scale. Also that Officers of mild and condescending Tempers and manners be employed and particularly instructed while they prosecute their Object steadily to use every soothing Art possible.
        A high Tone of Conduct will as it did in a former Instance revolt the People against the Measure altogether and produce a Suppression of it. I have the honor to be &c.,
        
          Thomas Jefferson
        
      